Ernie E. Wright, Special Judge, concurring. I concur in affirming the judgment of the circuit court in sentencing the defendant to an additional term of nine years in the Arkansas Department of Correction. However I would affirm without reviewing the merits for the reasons stated below. At the conclusion of a hearing for revocation of suspension of imposition of additional sentence under a prior felony conviction the court found that appellant had violated the condition of suspension by committing a felony and sentenced him to an additional term of nine years. On appeal the appellant argues for the first time that since he had already served the one year sentence imposed under the prior conviction he could not be sentenced to any additional time under the prior judgment in which the court suspended for five years the imposition of any additional sentence. Appellant further argues that if he is subject to receiving an additional sentence the length of sentence should be limited to five years on the ground that the written statement of the court respecting suspended sentence indicates any additional sentence would be limited to five years. The judgment for the prior conviction contained no such limitation. The issues appellant now raises were not raised by objection before the trial court. A.R.Cr.P., Rule 36.21 requires a defendant to make known to the trial court his objections to the action of the court and his grounds therefor. When the court announced the additional sentence appellant made no objection. The rule is well settled that the appellate court will not review alleged error unless an objection sufficiently specific to apprise the court as to the particular error complained of is timely made, and to be timely the objection must be made when the trial court is afforded an opportunity to correct the asserted error. Tosh v. State, 278 Ark. 377, 646 S.W.2d 6 (1983); Henry v. State, 278 Ark. 478, 647 S.W.2d 419 (1983). In Coulter v. State, 269 Ark. 537, 597 S.W.2d 814 (1980), the Arkansas Supreme Court held that a failure to object before the trial court will only be disregarded when the error is so great that it could not have been cured by the trial court and only then to prevent a clear miscarriage of justice. No such condition exists in the case before us. Also, I would not review the merits of the issues appellant argues on appeal for the reasons that appellant’s brief makes no convincing argument in support of his points and his points are not supported by any citation of authority. Dixon v. State, 260 Ark. 857, 545 S.W.2d 606 (1977); Arkansas Louisiana Gas Co, v. Hutcherson, 287 Ark. 247, 697 S.W.2d 907 (1985).